DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/220,111 filed on October 16, 2020. Claims 1, 3, 4, 6-11, 13, 14, 16-20 are currently pending with the application. Claims 2, 5, 12, and 15 have been canceled. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201711464202, filed on 12/28/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, 7, 9, 11, 13, 14, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Publication No.: US 20110060733 A1) hereinafter Peng in view of Smirnov et al. (U.S. Publication No.: U.S. 20160140232 A1) hereinafter Smirnov, in view of Zhang et al. (U.S. Patent No.: US 8630860 B1) hereinafter Zhang, and further in view of Yi  et al. (U.S. Publication No.: US 20170193020 A1) hereinafter Yi.

Peng discloses:
A search method based on artificial intelligence, comprising: 
obtaining a query [Figure 2:202 receive user query];  
performing a word segmentation on the query to obtain a term sequence containing a plurality of terms [Paragraph 0037 teaches queries are filtered to remove redundant or meaningless symbols, stemmed to remove portions that do not add additional meaning, segmented to divide the query into individual components, etc., before their semantic patterns are determined.]
performing a structured analysis on the term sequence to generate a semantic pattern [Paragraph 0017 teaches semantic patterns of the queries are determined by a statistical measurement based on the semantic tags. The semantic patterns are patterns based on characteristics of natural languages and may be constructed manually and/or by machine learning.];
performing a knowledge-based analysis on the term sequence based on the semantic pattern to generate a semantic analysis result [Paragraph 0049 teaches a semantic analysis is performed on the query to determine its semantic pattern. Matching semantic tag is found using a preconfigured query term/semantic tag database, and a matching semantic pattern is found using a query/semantic pattern table. The examiner interprets the preconfigured query term/semantic tag database to be the claimed knowledge and the matching against that database is interpreted to be the claimed knowledge-based analysis, wherein the matched tags are interpreted to be the claimed semantic analysis result.];
determining an understanding result corresponding to the query based on the semantic pattern and the semantic analysis result [Paragraph 0002 teaches the query for "Michael Jordan" may be classified in the category of sports and "Barack Obama" may be classified in the categories of news and/or politics. Paragraph 0045 teaches subsequently, an intention analysis is performed, and a correspondence relationship between a semantic pattern and a classified target is set. Paragraph 0049 ; and 
performing a search based on the understanding result corresponding to the query [Paragraph 0078 teaches semantic pattern matching the query is determined, and possible search results are filtered and ranked using the corresponding filtering and ranking methods.]

Peng discloses some of the limitation as set forth in claim 1 but does not appear expressly disclose wherein performing the structured analysis on the term sequence to generate the semantic pattern comprises: performing a co-occurrence mining and a synonym mining on the term sequence based on a history query log to obtain a plurality of extended queries, performing a cluster on the plurality of extended queries based on a preset clustering algorithm, performing a structure extraction on the plurality of clustered extended queries to generate the semantic pattern, wherein performing the structure extraction on the plurality of clustered extended queries to generate the semantic pattern comprises: obtaining a differential term sequence among the plurality of clustered extended queries based on a frequency of overlap among the plurality of clustered extended queries, replacing the differential term sequence among the plurality of clustered extended queries based on a slot of a preset type; and generating the semantic pattern based on the common term sequence and the slot of the preset type.
Smirnov discloses:
wherein performing the structured analysis on the term sequence to generate the semantic pattern comprises: performing a co-occurrence mining and a synonym mining on the term sequence based on a history query log to obtain a plurality of extended queries [Paragraph 0031 teaches database server 20 compares the received search query to previously performed searches stored in the search history database 25. For example looking for a previous search query that is similar to the current search query entered by the technical support agent and multiple search queries stored in the search history database that match the current search query. Paragraph 0069 teaches query expansion function may present a list of suggested queries to the user where each suggested query includes the original search terms and an additional search term in the class Device. The examiner interprets matching or similar queries found using search history database to be the claimed performing a co-occurrence mining, original search terms with the additional search term is interpreted to be the claimed extended queries, terms within the class Device are interpreted to be synonyms or terms with similar meanings under a class, therefore the examiner interprets it to be a result of the claimed synonym mining.];  
performing a cluster on the plurality of extended queries based on a preset clustering algorithm [Paragraph 0042 teaches query cluster is formed by a group of similar search queries representing the same or similar information need. Paragraph 0043 teaches the collaborative search system uses hierarchical clustering technique (divisive or agglomerative) based on edge betweeness centrality for clustering queries. The examiner interprets the similar search queries to be the claimed plurality of extended queries and query clusters formed to be the claimed performing a cluster. Hierarchical clustering technique (divisive or agglomerative) based on edge betweeness centrality for clustering queries is interpreted to be the claimed preset clustering algorithm.]; and 
performing a structure extraction on the plurality of clustered extended queries to generate the semantic pattern [Paragraph 0008 teaches identifying a set of candidate patterns based the 
wherein performing the structure extraction on the plurality of clustered extended queries to generate the semantic pattern comprises: obtaining a differential term sequence among the plurality of clustered extended queries based on a frequency of overlap among the plurality of clustered extended queries [Paragraph 0047 teaches queries that are determined to be within a predetermined distance from each other, or to a common point, using Levenschtein distances may be grouped to form a query cluster. Paragraph 0048 teaches each query cluster so formed can be represented by a centroid that is similar in form to the search queries within the query cluster. The current search query is then assigned to the query cluster and stored in the search history database. The centroid of the query cluster is then recomputed.
Note: The examiner interprets this must include obtaining queries that exceed the predetermined distance which is reasonably interpreted to be the differential term sequence. The examiner also interprets recomputing the centroid of the query cluster be the processes in which queries not within a predetermined distance from each other of a specified cluster, or to a common point, using Levenschtein distances are obtained. To further elaborate, the frequency of overlap among the plurality of clustered extended queries is interpreted to be, as mentioned above, a measure of distance from other queries that fall within a predetermined distance, therefore queries that determined to overlap the predetermined distance (or fall within the predetermined distance) are 
replacing the differential term sequence among the plurality of clustered extended queries based on a slot of a preset type; and generating the semantic pattern based on the common term sequence and the slot of the preset type [Paragraph 0008 teaches identifying a set of candidate patterns based the keywords in the search query. Paragraph 0054 teaches the current search query is assigned to the query cluster that is determined to be most similar or to a new cluster if no existing query cluster is deemed similar. The assignment of the current search query to a pre-existing search query cluster may change the centroid of the query cluster, in which case the centroid may be recomputed following the assignment. Paragraph 0068 teaches information need patterns may be pre-defined by a knowledge base manager or machine generated. 
Note: The examiner interprets the new centroid, that represents queries exceed a distance (differential term sequence) to be the claimed replacement of the differential term sequence, wherein the centroid is interpreted to be the claimed slot of a preset type, and the queries in a query cluster that are deemed similar are interpreted to be the claimed common term sequences. Machine generated patterns are interpreted to be the claimed generating the semantic pattern, search queries that are most similar queries in a cluster are interpreted to be the claimed common term sequence and the centroid of the query clusters are interpreted to be the claimed the slot of the preset type. The examiner also interprets the claimed slot of the preset type to be a query that represents other queries in a cluster, such as a centroid or center slot query.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

 Peng and Smirnov discloses some of the limitation as set forth in claim 1 but does not appear expressly disclose obtaining a common term sequence among the plurality of clustered extended queries based on a frequency of overlap among the plurality of clustered extended queries. 
Zhang discloses:
obtaining a common term sequence among the plurality of clustered extended queries based on a frequency of overlap among the plurality of clustered extended queries [Column 3 Lines 15-17 teaches data and text strings from such user interaction can be used to update voice clusters and text clusters to further improve system performance. Column 5 Lines 59-63 teach a language model is used to identify word sequences that are more common than other sequences, which means certain word sequences should be recognized more often. Column 6 Lines 1-2 teaches after identifying what voice cluster the spoken query belongs to. 
Note: The examiner interprets updated voice clusters to be the claimed clustered extended queries and the identification of word sequences that are more common that other sequences to be the claimed obtaining a common term sequence, wherein the word sequences from the spoken query belong to clusters. Word sequences that are more common than other sequence is interpreted to be the claimed based on a frequency of overlap. To further elaborate, the frequency of overlap among the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng and Smirnov, by incorporating identification of word sequences that are more common than other sequences and the identification as to what voice cluster the spoken query belongs to, as taught by Zhang [Column 3 Lines 15-17, Column 5 Lines 59-63, and Column 6 Lines 1-2], because all three applications are directed to query processing; incorporating identification of word sequences that are more common than other sequences and the identification as to what voice cluster the spoken query belongs to helps to predict information about what a given user might be interested in at that moment of the query (see Zhang Column 5 Lines 16-19).

Peng, Smirnov, and Zhang discloses most of the limitations as set forth in claim 1 but does not appear expressly disclose obtaining long tail feature of dislocation among the plurality of clustered extended queries. 
Yi discloses:
obtaining a long tail feature of dislocation among the plurality of clustered extended queries [Paragraph 0048 teaches to the set of queries comprising a large number of long tail query pairs (e.g., queries with a plurality of keyword phrases that may be very specific). The examiner interprets the keywords phrases that are very specific to be the claimed dislocation and long tail query pairs to be the ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, Smirnov, and Zhang, by incorporating the recognition of the set of queries comprising a large number of long tail query pairs (e.g., queries with a plurality of keyword phrases that may be very specific), as taught by Yi [Paragraph 0048], because all four applications are directed to query processing; incorporating the recognition of the set of queries comprising a large number of long tail query pairs enables goals associated with the queries to be more accurately identified as a result of the queries being more effectively grouped into goal clusters (see Yi Paragraph 0048). 

As to claim 3:
Peng discloses:
The method according to claim 1, further comprising: performing a generalization and an equivalence normalization on the semantic pattern [Figure 2:204-210 teaches generating search results in response to the user query, determining a semantic pattern that corresponds to the  user query, and determining filtering and ranking method corresponding to the semantic pattern. The examiner interprets generating search results in response to the user query to be the claimed performing a generalization, and the determining a filtering and ranking method corresponding to the semantic pattern to be the claimed equivalence normalization on the semantic pattern.]

As to claim 4:
Peng, Smirnov, Zhang, and Yi discloses all of the limitations as set forth in claim 1. 
Smirnov also discloses:
The method according to claim 1, wherein performing the knowledge-based analysis on the term sequence based on the semantic pattern to generate the semantic analysis result comprises:  
performing a demand recognition on the term sequence to generate a demand recognition result [Paragraph 0058 teaches the data analysis server 30 may analyze the data to provide useful information to knowledge base managers such as usage trends (e.g., aggregate number of searches performed per day), average search time (e.g., average time of a search session), query trends (e.g., aggregate statistics for most frequent searches). The record of search queries within the search history database also reflects the information needs of the customer support agents. The examiner interprets the information needs to be the claimed demand recognition result and analyzing data for usage trends, average search time, and query trends is interpreted to be the claimed performing a demand recognition.]; 
performing a concept recognition on the demand recognition result based on a knowledge base to generate a concept recognition result [Paragraph 0059 teaches data analysis server 30 may automatically detect and label query clusters using a domain ontology. Paragraph 0060 teaches ontology representing the knowledge domain. Paragraph 0063 the keywords may comprise a single word or phrase that describes a concept. Different search queries in the query cluster may use different keywords having the same semantic meaning, i.e., describing the same concept. Where different keywords have the same semantic meaning, the most frequently used one of those keywords may be selected and used for cluster naming. Paragraph 0065 teaches resulting cluster names accurately represent the information need represented by a query cluster. The examiner interprets the cluster name representing information need using the frequency of keyword use to be the claimed demand recognition result, the recognition of a concept from keywords or search queries is interpreted to be the claimed performing a concept recognition, and the ontology representing the knowledge domain is interpreted to be the claimed knowledge base.]; and  
performing an intention recognition on the concept recognition result based on the knowledge base to generate the semantic analysis result [Paragraph 0059 teaches data analysis server 30 may automatically detect and label query clusters using a domain ontology. Paragraph 0060 teaches ontology representing the knowledge domain. Paragraph 0065 teaches resulting cluster names accurately represent the information need represented by a query cluster in a way that is readily understood by the knowledge manager. The examiner interprets the resulting cluster name representing information need to be the claimed semantic analysis results, the domain ontology representing knowledge domain to be the claimed knowledge base, and the data analysis server using the domain ontology to labeling query clusters is interpreted to be the claimed performing an intention recognition on the concept recognition result based on the knowledge base, wherein the label is interpreted to be the concept recognition result.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, by incorporating a domain ontology to provide labels to clusters partially based on frequency of terms, as taught by Smirnov [Paragraph 0059, 0060, 0063, and 0065], because both applications are directed to query expansion; incorporating a domain ontology to provide labels to clusters partially based on frequency of terms enables customer support agents to more quickly find solutions to technical support problems and to recommend web pages providing solutions to those technical support problems to other persons in the technical support community (see Smirnov Paragraph 0028).

As to claim 7:
Peng, Smirnov, Zhang, and Yi discloses all of the limitations as set forth in claim 1 and 4. 
Smirnov also discloses:
The method according to claim 4, wherein performing the demand recognition on the term sequence to generate the demand recognition result comprises: 
extracting a query feature corresponding to the term sequence; obtaining a search result feature corresponding to the query; and  generating the demand recognition result based on the query feature and the search result feature. [Paragraph 0030 teaches the browser utility 15 captures search information and browsing history as customer support agents perform web searches and browse the web for solutions to technical support problems. Captured information includes search queries entered by the technical support agent, clicks on search results, timestamps for queries and clicks, and dwell times. Paragraph 0058 teaches the data analysis server 30 may analyze the data to provide useful information to knowledge base managers such as usage trends (e.g., aggregate number of searches performed per day), average search time (e.g., average time of a search session), query trends (e.g., aggregate statistics for most frequent searches). The record of search queries within the search history database also reflects the information needs of the customer support agents. The examiner interprets the information needs represented by the cluster name to be the claimed demand recognition result and analyzing data for usage trends, average search time, and query trends is interpreted to be the claimed performing a demand recognition. The examiner also interprets search queries entered by the technical support agent, clicks on search results, timestamps for queries and clicks, and dwell times to be the claimed query feature corresponding to the term sequence and search result feature corresponding to the query. Information needs resulting from analyzing data for usage trends, average search time, and query trends is interpreted to be the claimed performing a demand recognition result.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, by incorporating capturing search queries that includes query and search result time 

As to claim 9:
Peng, Smirnov, Zhang, and Yi discloses all of the limitations as set forth in claim 1, 4, and 7. 
Smirnov also discloses:
The method according to claim 7, after generating the demand recognition result based on the query feature and the search result feature, further comprising: 
performing a demand disambiguation on the demand recognition result [Paragraph 0058 teaches the data analysis server 30 may analyze the data to provide useful information to knowledge base managers such as usage trends (e.g., aggregate number of searches performed per day), average search time (e.g., average time of a search session), query trends (e.g., aggregate statistics for most frequent searches). The record of search queries within the search history database also reflects the information needs of the customer support agents. The examiner interprets the information needs to be the claimed demand recognition result and analyzing data for usage trends, average search time, and query trends is interpreted to be the claimed performing a demand recognition. Paragraph 0069 teaches customer support agent enters the search query "Firefox for Windows 7 shows a blank page." The search terms "Firefox", "Windows 7" and "blank page" are recognized as entities in the classes Software, Platform and Anomaly respectively. The original query does not specify an entity in the class Device. The query expansion function prompts the user to enter a search term corresponding to the class Device. 
The examiner interprets information need represented by a cluster name to be the claimed demand recognition result wherein the information need can reasonably be interpreted to be a query. The examiner interprets responding to the recognition that entity information is missing (based on the information need) by asking the user to enter in more information to be the claimed demand disambiguation on the demand recognition result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, by incorporating query expansion when a query is missing information, as taught by Smirnov [Paragraph 0005 and 0063], because both applications are directed to query expansion; incorporating query expansion when a query is missing information enables customer support agents to more quickly find solutions to technical support problems and to recommend web pages providing solutions to those technical support problems to other persons in the technical support community (see Smirnov Paragraph 0028).


As to claim 11:

A search device based on artificial intelligence, comprising: one or more processors;  and a memory having computer programs stored thereon that, when executed by the one or more processors, implement a search method based on artificial intelligence, the method comprising; 
obtaining a query [Figure 2:202 receive user query];  
performing a word segmentation on the query to obtain a term sequence containing a plurality of terms [Paragraph 0037 teaches queries are filtered to remove redundant or meaningless symbols, stemmed to remove portions that do not add additional meaning, segmented to divide the query into individual components, etc., before their semantic patterns are determined.]
performing a structured analysis on the term sequence to generate a semantic pattern [Paragraph 0017 teaches semantic patterns of the queries are determined by a statistical measurement based on the semantic tags. The semantic patterns are patterns based on characteristics of natural languages and may be constructed manually and/or by machine learning.];
performing a knowledge-based analysis on the term sequence based on the semantic pattern to generate a semantic analysis result [Paragraph 0049 teaches a semantic analysis is performed on the query to determine its semantic pattern. Matching semantic tag is found using a preconfigured query term/semantic tag database, and a matching semantic pattern is found using a query/semantic pattern table. The examiner interprets the preconfigured query term/semantic tag database to be the claimed knowledge and the matching against that database is interpreted to be the claimed knowledge-based analysis, wherein the matched tags are interpreted to be the claimed semantic analysis result.];
determining an understanding result corresponding to the query based on the semantic pattern and the semantic analysis result [Paragraph 0002 teaches the query for "Michael Jordan" may be classified in the category of sports and "Barack Obama" may be classified in the categories of news and/or politics. Paragraph 0045 teaches subsequently, an intention analysis is performed, and a ; and 
performing a search based on the understanding result corresponding to the query [Paragraph 0078 teaches semantic pattern matching the query is determined, and possible search results are filtered and ranked using the corresponding filtering and ranking methods.]

Peng discloses some of the limitation as set forth in claim 11 but does not appear expressly disclose wherein performing the structured analysis on the term sequence to generate the semantic pattern comprises: performing a co-occurrence mining and a synonym mining on the term sequence based on a history query log to obtain a plurality of extended queries, performing a cluster on the plurality of extended queries based on a preset clustering algorithm, performing a structure extraction on the plurality of clustered extended queries to generate the semantic pattern, replacing the differential term sequence among the plurality of clustered extended queries based on a slot of a preset type; and generating the semantic pattern based on the common term sequence and the slot of the preset type.
Smirnov discloses:
wherein performing the structured analysis on the term sequence to generate the semantic pattern comprises: performing a co-occurrence mining and a synonym mining on the term sequence based on a history query log to obtain a plurality of extended queries [Paragraph 0031 teaches database server 20 compares the received search query to previously performed searches stored in the search history database 25. For example looking for a previous search query that is similar to the current search query entered by the technical support agent and multiple search queries stored in the search history database that match the current search query. Paragraph 0069 teaches query expansion function may present a list of suggested queries to the user where each suggested query includes the original search terms and an additional search term in the class Device. The examiner interprets matching or similar queries found using search history database to be the claimed performing a co-occurrence mining, original search terms with the additional search term is interpreted to be the claimed extended queries, terms within the class Device are interpreted to be synonyms or terms with similar meanings under a class, therefore the examiner interprets it to be a result of the claimed synonym mining.];  
performing a cluster on the plurality of extended queries based on a preset clustering algorithm [Paragraph 0042 teaches query cluster is formed by a group of similar search queries representing the same or similar information need. Paragraph 0043 teaches the collaborative search system uses hierarchical clustering technique (divisive or agglomerative) based on edge betweeness centrality for clustering queries. The examiner interprets the similar search queries to be the claimed plurality of extended queries and query clusters formed to be the claimed performing a cluster. Hierarchical clustering technique (divisive or agglomerative) based on edge betweeness centrality for clustering queries is interpreted to be the claimed preset clustering algorithm.]; and 
performing a structure extraction on the plurality of clustered extended queries to generate the semantic pattern [Paragraph 0008 teaches identifying a set of candidate patterns based the keywords in the search query. Paragraph 0068 teaches information need patterns may be pre-defined by a knowledge base manager or machine generated. Paragraph 0069 teaches customer support agent 
wherein performing the structure extraction on the plurality of clustered extended queries to generate the semantic pattern comprises: obtaining a differential term sequence among the plurality of clustered extended queries based on a frequency of overlap among the plurality of clustered extended queries [Paragraph 0047 teaches queries that are determined to be within a predetermined distance from each other, or to a common point, using Levenschtein distances may be grouped to form a query cluster. Paragraph 0048 teaches each query cluster so formed can be represented by a centroid that is similar in form to the search queries within the query cluster. The current search query is then assigned to the query cluster and stored in the search history database. The centroid of the query cluster is then recomputed.
Note: The examiner interprets this must include obtaining queries that exceed the predetermined distance which is reasonably interpreted to be the differential term sequence. The examiner also interprets recomputing the centroid of the query cluster be the processes in which queries not within a predetermined distance from each other of a specified cluster, or to a common point, using Levenschtein distances are obtained. To further elaborate, the frequency of overlap among the plurality of clustered extended queries is interpreted to be, as mentioned above, a measure of distance from other queries that fall within a predetermined distance, therefore queries that determined to overlap the predetermined distance (or fall within the predetermined distance) are clustered. The queries that do not overlap the predetermined (or fall outside of the predetermined distance) are interpreted to be the claimed differential term sequence seeing as the queries are too 
replacing the differential term sequence among the plurality of clustered extended queries based on a slot of a preset type; and generating the semantic pattern based on the common term sequence and the slot of the preset type [Paragraph 0008 teaches identifying a set of candidate patterns based the keywords in the search query. Paragraph 0054 teaches the current search query is assigned to the query cluster that is determined to be most similar or to a new cluster if no existing query cluster is deemed similar. The assignment of the current search query to a pre-existing search query cluster may change the centroid of the query cluster, in which case the centroid may be recomputed following the assignment. Paragraph 0068 teaches information need patterns may be pre-defined by a knowledge base manager or machine generated. 
Note: The examiner interprets the new centroid, that represents queries exceed a distance (differential term sequence) to be the claimed replacement of the differential term sequence, wherein the centroid is interpreted to be the claimed slot of a preset type, and the queries in a query cluster that are deemed similar are interpreted to be the claimed common term sequences. Machine generated patterns are interpreted to be the claimed generating the semantic pattern, search queries that are most similar queries in a cluster are interpreted to be the claimed common term sequence and the centroid of the query clusters are interpreted to be the claimed the slot of the preset type. The examiner also interprets the claimed slot of the preset type to be a query that represents other queries in a cluster, such as a centroid or center slot query.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, by incorporating centroid replacement based on recomputing query clusters to generate semantic patterns, as taught by Smirnov [Paragraph 0008, 0054, and 0068], because both 

 Peng and Smirnov discloses some of the limitation as set forth in claim 11 but does not appear expressly disclose obtaining a common term sequence among the plurality of clustered extended queries based on a frequency of overlap among the plurality of clustered extended queries. 
Zhang discloses:
obtaining a common term sequence among the plurality of clustered extended queries based on a frequency of overlap among the plurality of clustered extended queries [Column 3 Lines 15-17 teaches data and text strings from such user interaction can be used to update voice clusters and text clusters to further improve system performance. Column 5 Lines 59-63 teach a language model is used to identify word sequences that are more common than other sequences, which means certain word sequences should be recognized more often. Column 6 Lines 1-2 teaches after identifying what voice cluster the spoken query belongs to. 
Note: The examiner interprets updated voice clusters to be the claimed clustered extended queries and the identification of word sequences that are more common that other sequences to be the claimed obtaining a common term sequence, wherein the word sequences from the spoken query belong to clusters. Word sequences that are more common than other sequence is interpreted to be the claimed based on a frequency of overlap. To further elaborate, the frequency of overlap among the plurality of clustered extended queries is interpreted to be, as mentioned above, a measure of how common (more common or less common) word sequences in a text cluster (text strings from users) are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng and Smirnov, by incorporating identification of word sequences that are more common than other sequences and the identification as to what voice cluster the spoken query belongs to, as taught by Zhang [Column 3 Lines 15-17, Column 5 Lines 59-63, and Column 6 Lines 1-2], because all three applications are directed to query processing; incorporating identification of word sequences that are more common than other sequences and the identification as to what voice cluster the spoken query belongs to helps to predict information about what a given user might be interested in at that moment of the query (see Zhang Column 5 Lines 16-19).

Peng, Smirnov, and Zhang discloses most of the limitations as set forth in claim 11 but does not appear expressly disclose obtaining long tail feature of dislocation among the plurality of clustered extended queries. 
Yi discloses:
obtaining a long tail feature of dislocation among the plurality of clustered extended queries [Paragraph 0048 teaches to the set of queries comprising a large number of long tail query pairs (e.g., queries with a plurality of keyword phrases that may be very specific). The examiner interprets the keywords phrases that are very specific to be the claimed dislocation and long tail query pairs to be the long tail features. The set of queries is also interpreted to be the claimed plurality of clustered extended queries.];


As to claim 13:
Peng discloses:
The device according to claim 11, wherein the structured analysis module is further configured to: perform a generalization and an equivalence normalization on the semantic pattern [Figure 2:204-210 teaches generating search results in response to the user query, determining a semantic pattern that corresponds to the  user query, and determining filtering and ranking method corresponding to the semantic pattern. The examiner interprets generating search results in response to the user query to be the claimed performing a generalization, and the determining a filtering and ranking method corresponding to the semantic pattern to be the claimed equivalence normalization on the semantic pattern.]

As to claim 14:
Peng, Smirnov, Zhang, and Yi discloses all of the limitations as set forth in claim 11. 
Smirnov also discloses:
The device according to claim 11, wherein performing the knowledge-based analysis on the term sequence based on the semantic pattern to generate the semantic analysis result comprises 
performing a demand recognition on the term sequence to generate a demand recognition result [Paragraph 0058 teaches the data analysis server 30 may analyze the data to provide useful information to knowledge base managers such as usage trends (e.g., aggregate number of searches performed per day), average search time (e.g., average time of a search session), query trends (e.g., aggregate statistics for most frequent searches). The record of search queries within the search history database also reflects the information needs of the customer support agents. The examiner interprets the information needs to be the claimed demand recognition result and analyzing data for usage trends, average search time, and query trends is interpreted to be the claimed performing a demand recognition.] 
performing a concept recognition on the demand recognition result based on a knowledge base to generate a concept recognition result [Paragraph 0059 teaches data analysis server 30 may automatically detect and label query clusters using a domain ontology. Paragraph 0060 teaches ontology representing the knowledge domain. Paragraph 0063 the keywords may comprise a single word or phrase that describes a concept. Different search queries in the query cluster may use different keywords having the same semantic meaning, i.e., describing the same concept. Where different keywords have the same semantic meaning, the most frequently used one of those keywords may be selected and used for cluster naming. Paragraph 0065 teaches resulting cluster names accurately represent the information need represented by a query cluster in a way that is readily understood by the knowledge manager. The examiner interprets the cluster name representing information need using the frequency of keyword use to be the claimed demand recognition result, the recognition of a concept from keywords or search queries is interpreted to be the claimed performing a concept recognition, and ; and 
perform an intention recognition on the concept recognition result based on the knowledge base to generate the semantic analysis result [Paragraph 0059 teaches data analysis server 30 may automatically detect and label query clusters using a domain ontology. Paragraph 0060 teaches ontology representing the knowledge domain. Paragraph 0065 teaches resulting cluster names accurately represent the information need represented by a query cluster in a way that is readily understood by the knowledge manager. The examiner interprets the resulting cluster name to be the claimed semantic analysis results, the domain ontology representing knowledge domain to be the claimed knowledge base, and the data analysis server using the domain ontology to labeling query clusters is interpreted to be the claimed performing an intention recognition on the concept recognition result based on the knowledge base, wherein the label is interpreted to be the concept recognition result.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, by incorporating a domain ontology to provide labels to clusters partially based on frequency of terms, as taught by Smirnov [Paragraph 0059, 0060, 0063, and 0065], because both applications are directed to query expansion; incorporating a domain ontology to provide labels to clusters partially based on frequency of terms enables customer support agents to more quickly find solutions to technical support problems and to recommend web pages providing solutions to those technical support problems to other persons in the technical support community (see Smirnov Paragraph 0028).

As to claim 17:

Smirnov also discloses:
The device according to claim 14, wherein performing the demand recognition on the term sequence to generate the demand recognition result comprises: 
extract a query feature corresponding to the term sequence; obtain a search result feature corresponding to the query; and generating the demand recognition result based on the query feature and the search result feature [Paragraph 0030 teaches The browser utility 15 captures search information and browsing history as customer support agents perform web searches and browse the web for solutions to technical support problems. Captured information includes search queries entered by the technical support agent, clicks on search results, timestamps for queries and clicks, and dwell times. Paragraph 0058 teaches the data analysis server 30 may analyze the data to provide useful information to knowledge base managers such as usage trends (e.g., aggregate number of searches performed per day), average search time (e.g., average time of a search session), query trends (e.g., aggregate statistics for most frequent searches). The record of search queries within the search history database also reflects the information needs of the customer support agents. The examiner interprets the information needs to be the claimed demand recognition result and analyzing data for usage trends, average search time, and query trends is interpreted to be the claimed performing a demand recognition. The examiner also interprets search queries entered by the technical support agent, clicks on search results, timestamps for queries and clicks, and dwell times to be the claimed query feature corresponding to the term sequence and search result feature corresponding to the query. Information needs resulting from analyzing data for usage trends, average search time, and query trends is interpreted to be the claimed performing a demand recognition result.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

As to claim 19:
Peng and Smirnov discloses all of the limitation as set forth in claim 11, 14, and 17.
Smirnov also discloses:
The device according to claim 17, after generating the demand recognition result based on the query feature and the search result feature, the method further comprises: performing a demand disambiguation on the demand recognition result [Paragraph 0058 teaches the data analysis server 30 may analyze the data to provide useful information to knowledge base managers such as usage trends (e.g., aggregate number of searches performed per day), average search time (e.g., average time of a search session), query trends (e.g., aggregate statistics for most frequent searches). The record of search queries within the search history database also reflects the information needs of the customer support agents. The examiner interprets the information needs to be the claimed demand recognition result and analyzing data for usage trends, average search time, and query trends is interpreted to be the claimed performing a demand recognition. Paragraph 0069 teaches customer support agent enters the search query "Firefox for Windows 7 shows a blank page." The search terms "Firefox", "Windows 7" and "blank page" are recognized as entities in the classes Software, Platform and Anomaly respectively. The original query does not specify an entity in the class Device. The query expansion function prompts the user to 
The examiner interprets information need to be the claimed demand recognition result wherein the information need can reasonably be interpreted to be a query. The examiner interprets responding to the recognition that entity information is missing (based on the information need) by asking the user to enter in more information to be the claimed demand disambiguation on the demand recognition result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, by incorporating query expansion when a query is missing information, as taught by Smirnov [Paragraph 0005 and 0063], because both applications are directed to query expansion; incorporating query expansion when a query is missing information enables customer support agents to more quickly find solutions to technical support problems and to recommend web pages providing solutions to those technical support problems to other persons in the technical support community (see Smirnov Paragraph 0028).

As to claim 20:

A non-transitory computer-readable storage medium comprising instructions, when the instructions are executed by a processor of a device to perform acts of:  
obtaining a query [Figure 2:202 receive user query];  
performing a word segmentation on the query to obtain a term sequence containing a plurality of terms [Paragraph 0037 teaches queries are filtered to remove redundant or meaningless symbols, stemmed to remove portions that do not add additional meaning, segmented to divide the query into individual components, etc., before their semantic patterns are determined.]
performing a structured analysis on the term sequence to generate a semantic pattern [Paragraph 0017 teaches semantic patterns of the queries are determined by a statistical measurement based on the semantic tags. The semantic patterns are patterns based on characteristics of natural languages and may be constructed manually and/or by machine learning.];
performing a knowledge-based analysis on the term sequence based on the semantic pattern to generate a semantic analysis result [Paragraph 0049 teaches a semantic analysis is performed on the query to determine its semantic pattern. Matching semantic tag is found using a preconfigured query term/semantic tag database, and a matching semantic pattern is found using a query/semantic pattern table. The examiner interprets the preconfigured query term/semantic tag database to be the claimed knowledge and the matching against that database is interpreted to be the claimed knowledge-based analysis, wherein the matched tags are interpreted to be the claimed semantic analysis result.];
determining an understanding result corresponding to the query based on the semantic pattern and the semantic analysis result [Paragraph 0002 teaches the query for "Michael Jordan" may be classified in the category of sports and "Barack Obama" may be classified in the categories of news and/or politics. Paragraph 0045 teaches subsequently, an intention analysis is performed, and a correspondence relationship between a semantic pattern and a classified target is set. Paragraph 0049 ; and 
performing a search based on the understanding result corresponding to the query [Paragraph 0078 teaches semantic pattern matching the query is determined, and possible search results are filtered and ranked using the corresponding filtering and ranking methods.]

Peng discloses some of the limitation as set forth in claim 1 but does not appear expressly disclose wherein performing the structured analysis on the term sequence to generate the semantic pattern comprises: performing a co-occurrence mining and a synonym mining on the term sequence based on a history query log to obtain a plurality of extended queries, performing a cluster on the plurality of extended queries based on a preset clustering algorithm, performing a structure extraction on the plurality of clustered extended queries to generate the semantic pattern, replacing the differential term sequence among the plurality of clustered extended queries based on a slot of a preset type; and generating the semantic pattern based on the common term sequence and the slot of the preset type.
Smirnov discloses:
wherein performing the structured analysis on the term sequence to generate the semantic pattern comprises: performing a co-occurrence mining and a synonym mining on the term sequence based on a history query log to obtain a plurality of extended queries [Paragraph 0031 teaches ;  
performing a cluster on the plurality of extended queries based on a preset clustering algorithm [Paragraph 0042 teaches query cluster is formed by a group of similar search queries representing the same or similar information need. Paragraph 0043 teaches the collaborative search system uses hierarchical clustering technique (divisive or agglomerative) based on edge betweeness centrality for clustering queries. The examiner interprets the similar search queries to be the claimed plurality of extended queries and query clusters formed to be the claimed performing a cluster. Hierarchical clustering technique (divisive or agglomerative) based on edge betweeness centrality for clustering queries is interpreted to be the claimed preset clustering algorithm.]; and 
performing a structure extraction on the plurality of clustered extended queries to generate the semantic pattern [Paragraph 0008 teaches identifying a set of candidate patterns based the keywords in the search query. Paragraph 0068 teaches information need patterns may be pre-defined by a knowledge base manager or machine generated. Paragraph 0069 teaches customer support agent enters the search query "Firefox for Windows 7 shows a blank page." The search terms "Firefox", 
wherein performing the structure extraction on the plurality of clustered extended queries to generate the semantic pattern comprises: obtaining a differential term sequence among the plurality of clustered extended queries based on a frequency of overlap among the plurality of clustered extended queries [Paragraph 0047 teaches queries that are determined to be within a predetermined distance from each other, or to a common point, using Levenschtein distances may be grouped to form a query cluster. Paragraph 0048 teaches each query cluster so formed can be represented by a centroid that is similar in form to the search queries within the query cluster. The current search query is then assigned to the query cluster and stored in the search history database. The centroid of the query cluster is then recomputed.
Note: The examiner interprets this must include obtaining queries that exceed the predetermined distance which is reasonably interpreted to be the differential term sequence. The examiner also interprets recomputing the centroid of the query cluster be the processes in which queries not within a predetermined distance from each other of a specified cluster, or to a common point, using Levenschtein distances are obtained. To further elaborate, the frequency of overlap among the plurality of clustered extended queries is interpreted to be, as mentioned above, a measure of distance from other queries that fall within a predetermined distance, therefore queries that determined to overlap the predetermined distance (or fall within the predetermined distance) are clustered. The queries that do not overlap the predetermined (or fall outside of the predetermined distance) are interpreted to be the claimed differential term sequence seeing as the queries are too 
replacing the differential term sequence among the plurality of clustered extended queries based on a slot of a preset type; and generating the semantic pattern based on the common term sequence and the slot of the preset type [Paragraph 0008 teaches identifying a set of candidate patterns based the keywords in the search query. Paragraph 0054 teaches the current search query is assigned to the query cluster that is determined to be most similar or to a new cluster if no existing query cluster is deemed similar. The assignment of the current search query to a pre-existing search query cluster may change the centroid of the query cluster, in which case the centroid may be recomputed following the assignment. Paragraph 0068 teaches information need patterns may be pre-defined by a knowledge base manager or machine generated. 
Note: The examiner interprets the new centroid, that represents queries exceed a distance (differential term sequence) to be the claimed replacement of the differential term sequence, wherein the centroid is interpreted to be the claimed slot of a preset type, and the queries in a query cluster that are deemed similar are interpreted to be the claimed common term sequences. Machine generated patterns are interpreted to be the claimed generating the semantic pattern, search queries that are most similar queries in a cluster are interpreted to be the claimed common term sequence and the centroid of the query clusters are interpreted to be the claimed the slot of the preset type. The examiner also interprets the claimed slot of the preset type to be a query that represents other queries in a cluster, such as a centroid or center slot query.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, by incorporating centroid replacement based on recomputing query clusters to generate semantic patterns, as taught by Smirnov [Paragraph 0008, 0054, and 0068], because both 

 Peng and Smirnov discloses some of the limitation as set forth in claim 20 but does not appear expressly disclose obtaining a common term sequence among the plurality of clustered extended queries based on a frequency of overlap among the plurality of clustered extended queries. 
Zhang discloses:
obtaining a common term sequence among the plurality of clustered extended queries based on a frequency of overlap among the plurality of clustered extended queries [Column 3 Lines 15-17 teaches data and text strings from such user interaction can be used to update voice clusters and text clusters to further improve system performance. Column 5 Lines 59-63 teach a language model is used to identify word sequences that are more common than other sequences, which means certain word sequences should be recognized more often. Column 6 Lines 1-2 teaches after identifying what voice cluster the spoken query belongs to. 
Note: The examiner interprets updated voice clusters to be the claimed clustered extended queries and the identification of word sequences that are more common that other sequences to be the claimed obtaining a common term sequence, wherein the word sequences from the spoken query belong to clusters. Word sequences that are more common than other sequence is interpreted to be the claimed based on a frequency of overlap. To further elaborate, the frequency of overlap among the plurality of clustered extended queries is interpreted to be, as mentioned above, a measure of how common (more common or less common) word sequences in a text cluster (text strings from users) are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng and Smirnov, by incorporating identification of word sequences that are more common than other sequences and the identification as to what voice cluster the spoken query belongs to, as taught by Zhang [Column 3 Lines 15-17, Column 5 Lines 59-63, and Column 6 Lines 1-2], because all three applications are directed to query processing; incorporating identification of word sequences that are more common than other sequences and the identification as to what voice cluster the spoken query belongs to helps to predict information about what a given user might be interested in at that moment of the query (see Zhang Column 5 Lines 16-19).

Peng, Smirnov, and Zhang discloses most of the limitations as set forth in claim 20 but does not appear expressly disclose obtaining long tail feature of dislocation among the plurality of clustered extended queries. 
Yi discloses:
obtaining a long tail feature of dislocation among the plurality of clustered extended queries [Paragraph 0048 teaches to the set of queries comprising a large number of long tail query pairs (e.g., queries with a plurality of keyword phrases that may be very specific). The examiner interprets the keywords phrases that are very specific to be the claimed dislocation and long tail query pairs to be the long tail features. The set of queries is also interpreted to be the claimed plurality of clustered extended queries.];
.  

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Publication No.: US 20110060733 A1) hereinafter Peng in view of Smirnov et al. (U.S. Publication No.: U.S. 20160140232 A1) hereinafter Smirnov, in view of Zhang et al. (U.S. Patent No.: US 8630860 B1) hereinafter Zhang, in view of Yi  et al. (U.S. Publication No.: US 20170193020 A1) hereinafter Yi, in view of Baum et al. (U.S. Publication No.: US 20170169111 A1) hereinafter Baum, and further in view of Li  et al. (U.S. Patent No.: US 9009144 B1) hereinafter Li.
As to claim 6:
Peng, Smirnov, Zhang, and Yi discloses all of the limitation as set forth in claim 1 and 3.  
Smirnov also discloses:
The method according to claim 3, wherein performing the generalization and the equivalence normalization on the semantic pattern comprises: 
filling a plurality of semantic element sets in both the semantic pattern and a candidate semantic pattern to generate a first query corresponding to the semantic pattern and a second query corresponding to the candidate semantic pattern [Paragraph 0058 teaches the record of search queries within the search history database also reflects the information needs of the customer support agents. ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, by incorporating the identification of a set of candidate patterns and a user entering or select keywords corresponding to the missing components in the pattern, wherein queries are recorded in a history database, as taught by Smirnov [Paragraph 0058, Figure 18: 210-230 and Figure 18: 235], because both applications are directed to query expansion; incorporating the identification of a set of candidate patterns and a user entering or select keywords corresponding to the missing components in the pattern, wherein queries are recorded in a history database enables customer support agents to more quickly find solutions to technical support problems and to recommend web pages providing solutions to those technical support problems to other persons in the technical support community (see Smirnov Paragraph 0028).
Peng, Smirnov, Zhang, and Yi discloses all of the limitation as set forth in claim 1, 2, and some of 6 but does not appear to expressly disclose performing a search based on the first query to obtain a first search result; performing a search based on the second query to obtain a second search result, a co-occurrence score, and calculating a co-occurrence score of click in the first search result and the second result.
Baum discloses:
performing a search based on the first query to obtain a first search result; performing a search based on the second query to obtain a second search result [Figure 5:530-560 teaches submitting a search query to a unmodified search engine and submitting another querying to a modified search engine. The examiner interprets both queries are different and yield different search results.]
a co-occurrence score and calculating a co-occurrence score of click in the first search result and the second result [Paragraph 0011 teaches a comparison is made as between the first set of documents and the second set of documents based on some quality metric (e.g., search score, position of results in an index, click counts for documents). Paragraph 0055 teaches search score for documents in the first set, a position in an index of documents in the first set, and/or a number of documents in the results set that have document data indicating that the document has been clicked may be tallied as an indicator of the quality. Paragraph 0057 teaches a search score for documents in the second set, a position in an index of documents in the second set, and/or a number of documents in the second set that have document data indicating that the document has been clicked may be tallied as an indicator of the quality. The examiner interprets the click counts for documents to be the claimed co-occurrence score of click. The first set of documents and the second set of documents is interpreted to be the claimed first search result and the second result.]; and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, Smirnov, Zhang, and Yi, by incorporating a comparison is made as between the first set of documents and the second set of documents based on some quality metric using two different queries, as taught by Baum [Figure 5:530-560, Paragraph 0011, 0055, and 0057], because all five applications are directed to query processing; incorporating a comparison is made as between the first set of documents and the second set of documents based on some quality metric using two different 

Peng, Smirnov, Zhang, Yi, and Baum discloses all of the limitation as set forth in claim 1, 2, and most of 6 but does not appear expressly disclose in response to the co-occurrence score being greater than a preset score, determining that the candidate semantic pattern is equivalent to the semantic pattern.
Li discloses:
in response to the score being greater than a preset score, determining that the candidate semantic pattern is equivalent to the semantic pattern [Column 4 Lines 66-67 and Column 5 Lines 1-5 teaches query patterns are dynamically generated by testing various ways of splitting queries into candidate queries running the candidate queries to obtain scored search results, and scoring the patterns of the candidate queries based on the scores received for their associated search results. A particular score, or confidence, can be required to select a query pattern from the candidate query patterns. The examiner interprets the particular score or confidence to be the score being greater than a preset score, the candidate query patterns are interpreted to be the claimed candidate semantic pattern, the selected candidate query pattern is interpreted to be the claimed determined candidate semantic pattern is equivalent to the semantic pattern. The particular scores tied to search queries and their respective search results are interpreted to be the claimed co-occurrence score, wherein the search queries and their respective results are interested to be co-occurrences.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, Smirnov, Zhang, Yi, and Baum, by incorporating candidate queries to obtain scored search results, and scoring the patterns of the candidate queries based on the scores received for their 

As to claim 16:
Peng, Smirnov, Zhang, and Yi discloses all of the limitation as set forth in claim 11 and 13.
Smirnov also discloses:
The device according to claim 13, wherein performing the generalization and the equivalence normalization on the semantic pattern comprises: 
filling a plurality of semantic element sets in both the semantic pattern and a candidate semantic pattern to generate a first query corresponding to the semantic pattern and a second query corresponding to the candidate semantic pattern [Paragraph 0058 teaches the record of search queries within the search history database also reflects the information needs of the customer support agents. Figure 18: 210-230 teaches the determination of whether or not a query is complete and the identification of a set of candidate patterns. User may enter or select keywords corresponding to the missing components in the pattern. Figure 18: 235 teaches a query forwarded to search engine. The examiner interprets the set of semantic patterns to reasonably include both the claimed semantic pattern and the candidate semantic patterns. The examiner also interprets recording search queries within a search history database to must also include the claimed first and second queries.]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, by incorporating the identification of a set of candidate patterns and a user entering or 

Peng, Smirnov, Zhang, and Yi discloses all of the limitation as set forth in claim 11, 12, and some of 16 but does not appear to expressly disclose perform a search based on the first query to obtain a first search result; performing a search based on the second query to obtain a second search result, a co-occurrence score, and calculate a co-occurrence score of click in the first search result and the second result.
Baum discloses:
perform a search based on the first query to obtain a first search result; performing a search based on the second query to obtain a second search result [Figure 5:530-560 teaches submitting a search query to a unmodified search engine and submitting another querying to a modified search engine. The examiner interprets both queries are different and yield different search results.]
a co-occurrence score and calculating a co-occurrence score of click in the first search result and the second result [Paragraph 0011 teaches a comparison is made as between the first set of documents and the second set of documents based on some quality metric (e.g., search score, position of results in an index, click counts for documents). Paragraph 0055 teaches search score for documents in the first set, a position in an index of documents in the first set, and/or a number of documents in the ; and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng and Smirnov, by incorporating a comparison is made as between the first set of documents and the second set of documents based on some quality metric using two different queries, as taught by Baum [Figure 5:530-560, Paragraph 0011, 0055, and 0057], because all five applications are directed to query processing; incorporating a comparison is made as between the first set of documents and the second set of documents based on some quality metric using two different queries  improves the results, as measured by some quality metric, returned by the search engine (see Baum Paragraph 0009).

Peng, Smirnov, Zhang, Yi, and Baum discloses all of the limitation as set forth in claim 11, 12, and most of 16 but does not appear expressly disclose in response to the co-occurrence score being greater than a preset score, determining that the candidate semantic pattern is equivalent to the semantic pattern.
Li discloses:
in response to the score being greater than a preset score, determining that the candidate semantic pattern is equivalent to the semantic pattern [Column 4 Lines 66-67 and Column 5 Lines 1-5 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, Smirnov, and Baum, by incorporating candidate queries to obtain scored search results, and scoring the patterns of the candidate queries based on the scores received for their associated search results, as taught by Li [Figure 5:530-560, Paragraph 0011, 0055, and 0057], because all six applications are directed to query processing; incorporating candidate queries to obtain scored search results, and scoring the patterns of the candidate queries based on the scores received for their associated search results improves interpretation based on a search subject (e.g., a [what]) and a location (e.g., a [where]) (see Li Column 1 Lines 27-30).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Publication No.: US 20110060733 A1) hereinafter Peng in view of Smirnov et al. (U.S. Publication No.: U.S. 20160140232 A1) hereinafter Smirnov, in view of Zhang et al. (U.S. Patent No.: US 8630860 B1) .
As to claim 8:
Peng, Smirnov, Zhang, and Yi discloses all of the limitation as set forth in claim 1, 4, and 7 but does not appear expressly disclose the method according to claim 7, wherein the search result feature comprises at least one of a title feature, an abstract feature, a location feature, and a pattern feature.
Pappo discloses:
The method according to claim 7, wherein the search result feature comprises at least one of a title feature, an abstract feature, a location feature, and a pattern feature [Paragraph 0004 teaches search results in response to a user's search request in a ranked list of document representations that include titles, abstracts and hyperlinks, ordered by their estimated relevance to the query included in the search request. Paragraph 0109 teaches the user application is configured to display a pop-up window 505 that is configured to show relevant statistical document search -pattern information, when available, about the retrieved documents that comprise the search result list. The examiner interprets search results that include title, abstract, and hyperlinks to be the claimed title, abstract, and location. The examiner also interprets search patterns corresponding to the documents in the result list to be the claimed pattern feature].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, Smirnov, Zhang, and Yi, by incorporating document representations that include titles, abstracts, hyperlinks, relevant statistical document search -pattern information, as taught by Pappo [Paragraph 0004 and 0109], because the five applications are directed to query processing; incorporating document representations that include titles, abstracts, hyperlinks, relevant statistical 

As to claim 18:
Peng, Smirnov, Zhang, and Yi discloses all of the limitation as set forth in claim 11, 14, and 17 but does not appear expressly disclose the device according to claim 17, wherein the search result feature comprises at least one of a title feature, an abstract feature, a location feature, and a pattern feature.
Pappo discloses:
The device according to claim 17, wherein the search result feature comprises at least one of a title feature, an abstract feature, a location feature, and a pattern feature [Paragraph 0004 teaches search results in response to a user's search request in a ranked list of document representations that include titles, abstracts and hyperlinks, ordered by their estimated relevance to the query included in the search request. Paragraph 0109 teaches the user application is configured to display a pop-up window 505 that is configured to show relevant statistical document search -pattern information, when available, about the retrieved documents that comprise the search result list. The examiner interprets search results that include title, abstract, and hyperlinks to be the claimed title, abstract, and location. The examiner also interprets search patterns corresponding to the documents in the result list to be the claimed pattern feature].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, Smirnov, Zhang, and Yi, by incorporating document representations that include titles, abstracts, hyperlinks, relevant statistical document search -pattern information, as taught by Pappo [Paragraph 0004 and 0109], because the five applications are directed to query processing; incorporating document representations that include titles, abstracts, hyperlinks, relevant statistical .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Publication No.: US 20110060733 A1) hereinafter Peng in view of Smirnov et al. (U.S. Publication No.: U.S. 20160140232 A1) hereinafter Smirnov, in view of Zhang et al. (U.S. Patent No.: US 8630860 B1) hereinafter Zhang, in view of Yi  et al. (U.S. Publication No.: US 20170193020 A1) hereinafter Yi, and further in view of Tripathi (U.S. Publication No.: US 20190005124 A1) hereinafter Tripathi.
As to claim 10:
Peng, Smirnov, Zhang, and Yi discloses all of the limitation as set forth in claim 1, 4, 7, and 9.  
Smirnov also discloses:
The method according to claim 9, wherein performing the demand disambiguation on the demand recognition result comprises: 
obtaining an entity label in the semantic segment using a preset model; and performing the demand disambiguation on the demand recognition result based on the entity label [Paragraph 0069 teaches customer support agent enters the search query "Firefox for Windows 7 shows a blank page." The search terms "Firefox", "Windows 7" and "blank page" are recognized as entities in the classes Software, Platform and Anomaly respectively. The software selects candidate patterns that include components corresponding to these three classes. For the example query, the first query pattern in Table 3 is selected because it includes components corresponding to each of the three specified keywords. The candidate search pattern includes an additional component corresponding to the class Device. The original query does not specify an entity in the class Device. The query expansion function prompts the user to enter a search term corresponding to the class Device. The prompt may, for example, read "Enter type of device." Paragraph 0063 the keywords may comprise a single word or 
The examiner interprets the components of the semantic pattern selected to be the claimed entity labels, the semantic pattern are interpreted to be the claimed preset models, and the user entering in entity data to expand the query is interpreted to be the performance of the demand disambiguation based on the entity label. The examiner interprets the cluster name representing information need using the frequency of keyword use to be the claimed demand recognition result.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, by incorporating candidate patterns as model for recognizing an entity is missing in the query and making query modifications, as taught by Smirnov [Paragraph 0063, 0065, and 0069], because both applications are directed to query expansion; incorporating candidate patterns as model for recognizing an entity is missing in the query and making query modifications enables customer support agents to more quickly find solutions to technical support problems and to recommend web pages providing solutions to those technical support problems to other persons in the technical support community (see Smirnov Paragraph 0028).

Peng, Smirnov, Zhang, and Yi discloses all of the limitation as set forth in claim 1, 4, 7, 9, and most of 10 but does not appear expressly disclose obtaining a semantic segment of a search result corresponding to the query.

obtaining a semantic segment of a search result corresponding to the query [Paragraph 0091 teaches semantic associations between query segments may also be identified to provide user with relevant information extracted from the search results. The examiner interprets the identified semantic associations between query segments to be the claimed semantic segment corresponding to the query. The search results from which the semantic associations are extracted is interpreted to be the claimed search result.]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Peng, Smirnov, Zhang, and Yi, by incorporating identifying semantic associations between query segments, as taught by Tripathi [Paragraph 0091], because all five applications are directed to query processing; incorporating identifying semantic associations between query segments beneficially provides search results that are relevant to the search query. (see Tripathi Paragraph 0091).

Response to Arguments
The following is in response to Applicant’s arguments filed on September 28, 2020:
Applicant argues that “the differential term sequence among the plurality of clustered extended queries instead comprises term segments that differs between queries, i.e., different term segments between two queries. In claim 1, the term segments that differs between queries are replaced with a slot of a preset type. Smirnov discloses nothing about the differential term sequence among the plurality of clustered extended queries.”

Examiner respectfully presents the following response to Applicant’s remarks:
“differential term sequence among the plurality of clustered extended queries”. Smirnov disclosure of a method and apparatus for expanding a search query that fails to full specify an information need sufficiently discloses the current claim language (see Smirnov Paragraph 0047 and 0048). Queries that are determined to be within a predetermined distance from each other, or to a common point, using Levenschtein distances may be grouped to form a query cluster (see Smirnov Paragraph 0047). Each query cluster so formed can be represented by a centroid that is similar in form to the search queries within the query cluster. The current search query is then assigned to the query cluster and stored in the search history database. The centroid of the query cluster is then recomputed (see Smirnov Paragraph 0048). The examiner interprets this must include obtaining queries that exceed the predetermined distance which is reasonably interpreted to be the differential term sequence. The examiner also interprets recomputing the centroid of the query cluster be the processes in which queries not within a predetermined distance from each other of a specified cluster, or to a common point, using Levenschtein distances are obtained. To further elaborate, the frequency of overlap among the plurality of clustered extended queries is interpreted to be, as mentioned above, a measure of distance from other queries that fall within a predetermined distance, therefore queries that determined to overlap the predetermined distance (or fall within the predetermined distance) are clustered. The queries that do not overlap the predetermined (or fall outside of the predetermined distance) are interpreted to be the claimed differential term sequence seeing as the queries are too different to fall within the predetermined distance and therefore cannot be clustered with the specified cluster of queries. Furthermore, the examiner notes there is no support for the Applicant’s argument in specification and/or the claims “the differential term sequence among the plurality of clustered extended queries instead comprises term segments that differs between queries, i.e., different term segments between two queries” , therefore examiner’s interpretation is maintained. Further clarification through the amendments to the claim language may aid in differentiating from the current prior art citation.

The following is in response to Applicant’s arguments filed on September 28, 2020:
Applicant argues that “Zhang is silent about obtaining the differential term sequence among the plurality of clustered extended queries, replacing the differential term sequence among the plurality of clustered extended queries based on a slot of a preset type, and generating the semantic pattern based on the common term sequence and the slot of the preset type.”

Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant’s arguments regarding claim 1’s recitation of “obtaining the differential term sequence among the plurality of clustered extended queries, replacing the differential term sequence among the plurality of clustered extended queries based on a slot of a preset type, and generating the semantic pattern based on the common term sequence and the slot of the preset type”. Zhang prior art sufficiently discloses obtaining a common term sequence among the plurality of clustered extended queries based on a frequency of overlap among the plurality of clustered extended queries.  Smirnov disclosure of a method and apparatus for expanding a search query that fails to full specify an information need sufficiently discloses the current claim language “obtaining the differential term sequence among the plurality of clustered extended queries, replacing the differential term sequence among the plurality of clustered extended queries based on a slot of a preset type, and generating the semantic pattern based on the common term sequence and the slot of the preset type” (see Smirnov Paragraph 0008, 0047, 0048, and 0068). Further clarification through the amendments to the claim language may aid in differentiating from the current prior art citation.


Applicant argues that “Peng does not teach performing a generalization and an equivalence normalization on the semantic pattern.”

Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant’s arguments regarding “Peng does not teach performing a generalization and an equivalence normalization on the semantic pattern.” Peng prior art sufficiently discloses the claimed performing a generalization and an equivalence normalization on the semantic pattern (see Peng Figure 2:204-210). Generating search results in response to the user query, determining a semantic pattern that corresponds to the user query, and determining filtering and ranking method corresponding to the semantic pattern (see Peng Figure 2:204-210). The examiner interprets generating search results in response to the user query to be the claimed performing a generalization, and the determining a filtering and ranking method corresponding to the semantic pattern to be the claimed equivalence normalization on the semantic pattern. To further elaborate the examiner interprets the claimed generalization to be filtering and ranking associated and corresponding to a semantic pattern, therefore teaching processing and operations associated with a semantic pattern and the claimed equivalence normalization is interpreted to be determining a semantic pattern that corresponds to the user query. Further clarification through the amendments to the claim language may aid in differentiating from the current prior art citation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169